Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 10-20. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest steps a process to produce alkene involves steps (i) separation and hydrocracking or hydrogenolysis of C4/C5 alkanes; (ii) communicating the C1-C3 alkanes obtained in the hydrocracking or hydregenolysis process to the demethanizing train in the process; (iii) cracking with an alkane cracker train C2 and C3; and (iv) subjecting C6+ alkanes to cyclization whereas only C3 and C4 alkanes are subjecting to aromatization. 



/TAM M NGUYEN/Primary Examiner, Art Unit 1771